             Case 2:18-cv-01301-RSL Document 139 Filed 03/29/21 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      WENDY MAGUIRE,
                                                              Cause No. C18-1301RSL
 9
                             Plaintiff,

10
                  v.                                          ORDER DIRECTING ENTRY OF
                                                              SECOND AMENDED JUDGMENT
11
      ECO SCIENCE SOLUTIONS, INC., et al.,

12
                             Defendants.

13

14
            This matter comes before the Court on “Defendant Michael Rountree’s CR 60 Motion to
15

16   Correct the Post-Judgment Interest Rate in the Partial Judgment (Dkt. # 97) and the Amended

17   Partial Judgment (Dkt. # 109).” Dkt. # 132. The motion is GRANTED. Plaintiff proposed, and
18   the Court erroneously adopted, a post-judgment interest rate that is contrary to law. The Clerk of
19
     Court is directed to enter a Second Amended Judgment specifying a post-judgment interest rate
20
     of 0.15%. Plaintiff’s request for additional amendments was improperly raised in an opposition
21
     memoranda, was not properly noted, and has not been considered.
22

23
            Dated this 29th day of March, 2021.
24

25                                             Robert S. Lasnik
                                               United States District Judge
26

27
     ORDER DIRECTING ENTRY OF
28   SECOND AMENDED JUDGMENT - 1
